Franklin Credit Holding Corporation 10-Q Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Franklin Credit Holding Corporation (the “Company”) on Form 10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Thomas J. Axon, President of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. U/s/ Thomas J. Axon Thomas J. Axon President (Principal Executive Officer) August 15, 2011 A signed original of this written statement required by Section 906 has been provided to and will be retained by Franklin Credit Holding Corporation and will be furnished to the Securities and Exchange Commission or its staff upon request.
